                                                   JS6
 1
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 FRANCISCO DUARTE,             )   CV 18-5480-RSWL-MRW
                                 )
13                Plaintiff,     )
                                 )   JUDGMENT
14                               )
         v.                      )
15                               )
                                 )
16   FRED WILLIAM LEISTEN, JR., )
     in his individual and       )
17   representative capacity as )
     trustee of the Leisten      )
18   Family Trust Dated January )
     21, 1987; JUDITH ANN        )
19   LEISTEN, in her individual )
     and representative capacity )
20   as trustee of the Leisten   )
     Family Trust Dated January )
21   21, 1987; and DOES 1-10,    )
                                 )
22                Defendants.    )
23           WHEREAS, on December 9, 2019 Plaintiff
24 Francisco Duarte accepted [44-3] Defendants Fred
25 William Leisten, Jr. and Judith Ann Leisten’s Offer of
26 Judgment [44-2] pursuant to Federal Rule of Civil
27 Procedure 68,
28       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
                                1
 1 judgment is entered in favor of Plaintiff and against
 2 Defendants in the amount of $4,000, in accordance with
 3 the terms and conditions of the Offer of Judgment
 4 attached to the Request for Entry of Judgment [44]
 5 filed with this Court.    Furthermore, IT IS HEREBY
 6 ORDERED, ADJUDGED, and DECREED that Defendant shall
 7 provide accessible wash and vacuum coin slots at the
 8 subject property located at or about 6701 Paramount
 9 Blvd., Long Beach, California in compliance with the
10 Americans with Disabilities Act Accessibility
11 Guidelines.
12     As no Defendants remain, the Clerk shall close this
13 matter.
14
15 IT IS SO ORDERED.
16
17 DATED: January 21, 2020          /s/ Ronald S.W. Lew
18                                  HONORABLE RONALD S.W. LEW
                                    Senior U.S. District Judge
19
20
21
22
23
24
25
26
27
28
                                2
